Citation Nr: 1714761	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  16-27 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date prior to March 28, 2013, for establishing service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to March 28, 2013, for establishing service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel



INTRODUCTION

The Veteran served in the Army on active duty from December 1953 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  In an unappealed rating action issued in April 2004, the Veteran's petition to reopen a previously denied claim for service connection for hearing loss and tinnitus was denied.

2. On March 28, 2013, the Veteran filed a petition to reopen his claims for service connection for hearing loss and tinnitus.

3.  In a February 2014 rating decision, the Veteran was granted service connection for hearing loss and tinnitus effective on March 28, 2013.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 28, 2013 for establishing service connection for bilateral hearing loss have not been met.  See 38 U.S.C.A. §§ 5107, 5110 (a) (b), 5110 (i), 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.156 (c), 3.400 (r), 20.302, 20.1103 (2016).

2.  The criteria for an effective date prior to March 28, 2013 for establishing service connection for tinnitus have not been met.  See 38 U.S.C.A. §§ 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156 (c), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2016).

The appeal arises from the Veteran's disagreement with the effective date assigned following a grant of entitlement to service connection for bilateral hearing loss and tinnitus.  As the Veteran's claims have been substantiated and he disagrees with the downstream issue of the effective date, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159 (c)(3) ). 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and post-service treatment records have been secured.  The Board acknowledges the Veteran has stated that a portion of his STRs were destroyed in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  See March 2015 Statement in Support of Case.  The Veteran has also stated that the NPRC informed him of this when his claims were first denied in November 1989.  Id.  A December 2013 letter from the NPRC indicates that certain records may have been destroyed in the fire.  See December 2013 NPRC letter.  However, as stated below, the record does not reflect that the Veteran made a timely appeal of the November 1989 decision.

In addition, the Veteran was afforded a VA medical examination in November 2013.  The adequacy of the examination is not at issue in the claims currently before the Board.  Regardless, the Board finds that the examination was adequate.  The examination was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist has been met. 38 C.F.R. § 3.159(c)(4) (2016). 

Legal Criteria & Analysis

An effective date for a reopened claim can be no earlier than the date the request to reopen the claim was filed or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (r).  There is no provision in either the statute or the regulations that allows for an earlier effective date based on a reopened claim unless a clear and unmistakable error was committed in a prior decision, or unless the new and material evidence resulted from receipt of additional relevant military records.  See 38 U.S.C.A. § 5110 (i) (West 2014); 38 C.F.R. §§ 3.105, 3.156 (c).

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155 (a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Additionally, 38 C.F.R. § 3.157 (b) provides in pertinent part that once a formal claim for compensation has been allowed, receipt of a VA examination or hospitalization report will be accepted as an informal claim for increased benefits.  The date of outpatient or hospital examination or date of admission will be accepted as the date of claim.  38 C.F.R. § 3.157 (b)(1).

The Veteran first sought service connection for bilateral hearing loss and tinnitus in June 1989.  See June 1989 Statement in Support of Claim.  Subsequently, in a November 1989 rating decision, the RO denied both claims of service connection.  In January 1990, the Veteran filed a Notice of Disagreement.  In May 1990, the RO sent the Veteran a Statement of the Case (SOC), in which it informed the Veteran that he had to submit a VA Form I-9 within 60 days to complete his appeal.  The SOC also notified the Veteran that, if the RO did not hear from him in 60 days, it would assume that he did not intend on completing the appeal and would close the record.  However, following his receipt of the May 1990 SOC, the Veteran did not file a timely appeal.  As such, the November 1989 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In January 2004, the Veteran filed a petition to reopen his claims of service connection for bilateral hearing loss and tinnitus.  See January 2004 Statement in Support of Claim.  The RO denied the petition in April 2004 on the ground that new and material evidence had not been received.  See April 2004 Notification Letter.  In that letter, the RO specifically informed the Veteran of his right to appeal.  However, the Veteran did not file an appeal to the April 2004 decision.

The Veteran again filed a petition to reopen his claims on March 28, 2013.  In a February 2104 rating decision, the RO granted the Veteran's petition to reopen and granted service connection for bilateral hearing loss and tinnitus.  See February 2014 rating decision.  The RO assigned an effective date of March 28, 2013, the date of the petition to reopen the claims.  38 C.F.R. § 3.400 (r).  The Veteran filed a timely appeal regarding the issue of the effective date.

The Veteran's and his spouse's letters and testimony make it clear that he believes service connection for bilateral hearing loss and tinnitus should be effective as of November 1989, the date of the RO's final denial, or even earlier.  See March 2015 Statement in Support of Claim; March 2015 Statement from Spouse; December 2013 Correspondence from Veteran.  However, as noted above, relevant laws and regulations establish that the only means by which to potentially obtain an earlier effective date following a final denial would be to either challenge such denial based on clear and unmistakable error or submit new and material evidence resulting from the receipt of additional relevant military records.  See 38 C.F.R. § 3.156 (c); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [CUE, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).

The Board acknowledges the evidence received from the Veteran during the pendency of the claim on appeal, including portions of his STRs, receipts from the purchase of hearing aids, and newspaper articles pertaining to the Veteran's service in a noise-induced environment.  However, the newly received STRs were already a part of the claims file at the time of the original denial of the Veteran's claims for service connection and are, therefore, deemed considered by the RO in its November 1989 rating decision.  Similarly, the fact that the Veteran served in a noise-induced environment was noted in military personnel records and considered by the RO at the time of the November 1989 rating decision.  See DD Form 214 (indicating that the Veteran served in a field artillery battalion).  

The Veteran's submitted receipts of hearing aid purchases, while evidence of an earlier onset of hearing loss, are not military service records.  See 38 C.F.R. § 3.156.  Regardless, the Board notes that the July 1989 VA examination indicated that the Veteran wore a hearing aid in an earlier examination.  See July 1989 Summary Report of Examination for Organic Hearing Loss.  The Board also notes that, while the Veteran reported in the November 2013 VA examination that his tympanic membranes were damaged and his ears were bleeding in service, these symptoms were not recorded in his STRs.

In sum, the prior decision is final, and there is no subsequent claim earlier than the March 28, 2013 petition to reopen the claims.  38 C.F.R. § 3.400 (r).  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority. As, on these facts, no effective date for the award of service connection for bilateral hearing loss and tinnitus earlier than March 28, 2013, is assignable, the claim for an earlier effective date must be denied as without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to March 28, 2013, for establishing service connection for bilateral hearing loss is denied.

An effective date prior to March 28, 2013, for establishing service connection for tinnitus is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


